DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 20 October 2020 has been entered in full.  Claims 1-20 are cancelled.  Claims 21-34 are added.
Claims 21-34 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that reference #34, UniProt Accession No. P10039 on the 9-page IDS of 20 October 2020 was not considered by the Examiner and lined through.  A copy of the published sequence could not be located in the application file. 

Claim Objections
1.	Claim 26 is objected to because of the following informalities:  
1a.	In claim 26, in line 5, the duplicate phrase “a radioactive isotope,” should be deleted.  The first recitation of this phrase is in line 2.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,438 in view of Hackel et al. (US Non-invasive monitoring of hematopoietic reconstitution and immune cell function through Positron Emission Tomography. (Doctoral dissertation, University of California, Los Angeles).  Retrieved from Proquest Dissertations and Theses. (Thesis No. 3633653; ProQuest Document ID 1611185390)). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same fibronectin type III (FN3) domains that specifically bind to PD-L1.
	Claim 21 of the instant application is directed to a protein comprising an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, and 124.  
	Meanwhile, claim 1 of the ‘438 patent recites a protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, and 124.  The FN3 domain sequences recited in the claims of the instant application are identical to the FN3 domain sequences recited in the claims of the ‘438 patent (except that the instant claims recite 90% and 95% identity language).  Furthermore, claim 23 of the instant application and claim 2 of the ‘438 patent recite that the 
	However, the claims of the ‘438 patent do not recite that the detectable label is conjugated to the FN3 protein by a linker or that the detectable label is complexed with a chelating agent.
	Hackel et al. teach labeled probes comprising (i) a fibronectin type 3 domain (FN3) that binds to the extracellular peptide loop (amino acids 165-185) of human CD20 and (ii) one or more radiolabels, such as 64Cu (page 6, [0062]; page 8, [0087]).  Hackel et al. disclose that the radiolabel is chelated with the FN3 sequence using a chelator (such as DOTA, NOTA, TETA, EDTA, and DTPA) (page 6, [0064]; page 10, [0098-0099]; “64Cu-Do-FN3”).  It is well known in the prior art that chelating agents are used as a linker to label a protein of interest (i.e., FN3) with one or more metal groups (see McCracken (page 19 through the middle of page 20); see also Hackel et al., page 10, [0098]). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the detectably labeled FN3 domain that specifically bind to PD-L in vivo targeting specificity (Hackel et al., page 9, [0089-0090]).  The person of ordinary skill in the art reasonably would have expected success because similar radioisotope labeled FN3 scaffolds that bind other protein targets were already being successfully generated at the time the invention was made (see Hackel et al., page 9, 0089-0090; page 10, [0098-0099].  

Conclusion
	No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hackel et al.  Radiol 263(1): 179-188, 2012 (teach EGFR-binding FN3 domain labeled with 64Cu using DOTA)

Natarajan et al. Clin Cancer Res 19(24): 6820-6829, 2013 (similar teachings as Hackel et al. (above))

Wittrup et al.  US 2012/0270797 (teach engineered fibronectin domains that can be labeled (including linkers) (pages 8-9, [0086-0089])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
11 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647